Case 0:19-cv-61509-WPD Document 35 Entered on FLSD Docket 12/12/2019 Page 1 of 18




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 0:19-cv-61509-WPD/Snow

   ANGEL BAKOV and KINAYA HEWLETT,                        CLASS ACTION
   individually and on behalf of all others
   similarly situated

          Plaintiffs,

          v.

   CONSOLIDATED TRAVEL HOLDINGS
   GROUP, INC., et al.,

         Defendants.
   ______________________________________/

                 DEFENDANTS JAMES VERRILLO, JENNIFER POOLE, AND
                  DONNA HIGGINS’S MOTION TO QUASH SERVICE AND
                  DISMISS FIRST AMENDED CLASS ACTION COMPLAINT

          Defendants James Verrillo, Jennifer Poole, and Donna Higgins (collectively,
   “Defendants”), through counsel and pursuant to Federal Rules of Civil Procedure 12(b)(1) ,
   12(b)(5), (12)(b)(6), and 4(m), move this Court for an Order quashing service and dismissing
   Plaintiffs Angel Bakov and Kinaya Hewlett’s (collectively “Plaintiffs”) First Amended Class
   Action Complaint (the “FAC”).
                                   PRELIMINARY STATEMENT
          Service upon a defendant is an essential element of due process and the jurisdiction of a
   district court. Plaintiffs have completely disregarded this essential element, and the rules of civil
   procedure and Florida law related to service of process, by not properly or timely effectuating
   service on Defendants. Plaintiffs exerted minimal effort in attempting to serve Defendants, at
   wrong addresses for Higgins and Verrillo, and never attempted to locate alternative addresses.
   After trying just five times, at the same location, within the same week or so, Plaintiffs waited
   around for over two months and then attempted to serve the Florida Secretary of State without
   strictly complying with Florida law.       Aside from being improper, service on the Florida
   Secretary of State was untimely under Federal Rule of Civil Procedure 4(m), and Plaintiffs have
   not sought an extension of time despite being put on notice of the expiration of the time period
Case 0:19-cv-61509-WPD Document 35 Entered on FLSD Docket 12/12/2019 Page 2 of 18




   for service at least two times. Plaintiffs have ignored Rule 4(m) and sections 48.181 and 48.161
   of the Florida Statutes in their attempts to serve Defendants through the Florida Secretary of
   State. These improper service attempts have been a continuation of Plaintiffs’ indifference for
   the requirements of service, as they previously ignored Rule 4(m) and sections 49.011, 49.021,
   and 49.041-49.061 of the Florida Statutes when they sought to serve Defendants by publication.
   See ECF 12. Plaintiffs withdrew their request only after they were informed that such service is
   not allowed for this action and that their request did not satisfy essential requirements for service
   by publication.   For all of these reasons, service must be quashed and the claims against
   Defendants should be dismissed.
          If for some reason the Court does not quash service and grant dismissal under Rule
   12(b)(5), dismissal is still appropriate under Rule 12(b)(1) and 12(b)(6) based on arguments
   similar to those raised in the Motion to Dismiss filed by Defendants Consolidated Travel
   Holdings Group, Inc. (“CTHG”) and Daniel Lambert. ECF 19. As explained there, this case is a
   spinoff of a still pending case in the Northern District of Illinois, Bakov v. Consolidated World
   Travel, Case No. 1:15-cv-02980 (N.D. Ill.) (“Bakov I”), where the district court certified a class
   of Illinois residents who answered a telephone call placed by Virtual Voice Technologies Pvt.
   Ltd. (“VVT”) regarding Defendant Consolidated World Travel, Inc.’s (“CWT”) cruise offer that
   allegedly used a prerecorded voice in violation of the Telephone Consumer Protection Act, 47
   U.S.C. § 227 (the “TCPA”). Plaintiffs are suing in this Court under the same statute regarding
   the same telephone calls allegedly made to the same class of persons at issue in Bakov I, only
   this time against Defendants, who were dismissed for lack of personal jurisdiction in Bakov I.
   See FAC, Ex. B.
          For the reasons explained below, the FAC should be dismissed because Plaintiffs’
   theories of liability here require that Defendants were the “animating spirits” or “central figures”
   of CWT, while, on the other hand, such allegations render Defendants privies for purposes of
   claim-splitting and preclude split claims against them. Plaintiffs’ claims also fail and should be
   dismissed for lack of standing and failing to state a cause of action against Defendants. The
   asserted bases for liability against Defendants – personal liability for minimal conduct related to
   the advertising campaign – are insufficient and not plausibly stated as a matter of law.




                                                    2
Case 0:19-cv-61509-WPD Document 35 Entered on FLSD Docket 12/12/2019 Page 3 of 18




                                              ARGUMENT
     I.   APPLICABLE LEGAL STANDARDS
          A plaintiff must properly serve process for the court to have personal jurisdiction over the
   defendant. Thorpe v. Dumas, No. 19-10089, 2019 WL 4447248, at *1 (11th Cir. Sept. 17, 2019).
   Federal Rule of Civil Procedure 12(b)(5) allows a defendant to challenge the sufficiency of
   service of the Complaint and Summons. See Fed. R. Civ. P. 12(b)(5). It is Plaintiffs that bear
   the burden of proving that service of process was proper. Aetna Bus. Credit, Inc. v. Universal
   Decor & Interior Design, 635 F.2d 434, 435 (5th Cir. 1981).
          Dismissal for lack of subject matter jurisdiction under Federal Rule of Civil Procedure
   12(b)(1) may be premised on a facial or factual attack. See Stalley ex rel. U.S. v. Orlando Reg'l
   Healthcare Sys., Inc., 524 F.3d 1229, 1232 (11th Cir. 2008). A facial attack challenges the
   sufficiency of the complaint’s allegations. See id. In contrast, a factual attack questions “the
   existence of subject matter jurisdiction in fact.” Lawrence v. Dunbar, 919 F.2d 1525, 1529 (11th
   Cir. 1990) (citation omitted). Because a factual attack challenges a court’s “power to hear the
   case,” a court may consider “matters outside the pleadings, such as testimony and affidavits,”
   and “is free to weigh the evidence and satisfy itself as to the existence of [subject matter
   jurisdiction] . . . . [T]he existence of disputed material facts will not preclude the trial court from
   evaluating for itself the merits of the jurisdictional issue.” Lawrence, 919 F.2d at 1529 (quoting
   Williamson v. Tucker, 645 F.2d 404, 413 (5th Cir. 1981)).
           To survive a motion to dismiss under Rule 12(b)(6), a pleading must include a “short and
   plain statement of the claim showing that the pleader is entitled to relief.” Ashcroft v. Iqbal, 556
   U.S. 662 (2009) (quoting Fed. R. Civ. P. 8(a)(2)). Labels, conclusions and formulaic recitations
   of the elements of a cause of action are not sufficient. Id. (citing Bell Atl. Corp. v. Twombly, 550
   U.S. 544, 555 (2007)). Furthermore, mere naked assertions are not sufficient. Id. A complaint
   must contain sufficient factual matter, which, if accepted as true, would “state a claim to relief
   that is plausible on its face.” Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial
   plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable
   inference that the defendant is liable for the misconduct alleged.” Id. (citation omitted). The
   court, however, is not bound to accept as true a legal conclusion stated as a “factual allegation”
   in the complaint. Id.



                                                     3
Case 0:19-cv-61509-WPD Document 35 Entered on FLSD Docket 12/12/2019 Page 4 of 18




       II.   PLAINTIFFS HAVE NO ARTICLE III STANDING
             To avoid burdening the Court with repetition of the same arguments, these Defendants
   join in and incorporate by reference as if fully stated herein the arguments made by Defendants
   CTHG and Lambert that Plaintiffs lack standing to assert their respective TCPA claims due to
   their failure to allege the requisite concrete injury, per the Eleventh Circuit’s recent decision in
   Salcedo v. Hanna, 936 F.3d 1162, 1166 (11th Cir. 2019). Those arguments appear in Section II
   to the CTHG and Lambert Motion to Dismiss (ECF 19) on pages 3-8.1
   III.      DEFENDANTS WERE NOT SERVED WITH PROCESS
             Federal Rule of Civil Procedure 12(b)(5) provides that a defendant may be dismissed
   from a case for insufficient service of process. Federal Rule of Civil Procedure 4(m) also
   provides that a defendant may be dismissed if he or she is not served with process within 90 days
   from the filing of the complaint.
             Rule 4(e)(1) permits service in accordance with the “state law for serving a summons in
   an action brought in courts of general jurisdiction in the state where the district court is located
   or where service is made.” Plaintiffs did not comply with Florida requirements. As Plaintiffs
   stated, they attempted to serve Defendants by substitute service upon “the Florida Secretary of
   State in accordance with Chapter 48.181, Florida Statutes.” ECF 28 at 2 (citing ECF 22 (proofs
   of service to that effect)). Fla. Stat. § 48.181 sets forth how individuals such as Defendants may
   be served by substitute service in Florida, and provides, in relevant part, that
             [t]he acceptance by any person or persons, individually or associated together as a
             copartnership or any other form or type of association, who are residents of any
             other state or country, and all foreign corporations, and any person who is a
             resident of the state and who subsequently becomes a nonresident of the state or
             conceals his or her whereabouts, of the privilege extended by law to
             nonresidents and others to operate, conduct, engage in, or carry on a business or
             business venture in the state, or to have an office or agency in the state,
             constitutes an appointment by the persons and foreign corporations of the
             Secretary of State of the state as their agent on whom all process in any action or
             proceeding against them, or any of them, arising out of any transaction or
             operation connected with or incidental to the business or business venture may be
             served.

   1
     Defendants note that an entirely different panel of the Eleventh Circuit recently construed
   Salcedo to apply only to text messages. See Cordoba v. DIRECTV, LLC, No. 18-12077, 2019
   WL 6044305, *6 (11th Cir. Nov. 15, 2019). As the Salcedo court clearly was addressing the less
   intrusive nature of “calls to cell phones” and “cell phone calls” outside the house, and not just
   text messages, (936 F.3d at 1170), such a narrow construction of Salcedo is unwarranted.


                                                     4
Case 0:19-cv-61509-WPD Document 35 Entered on FLSD Docket 12/12/2019 Page 5 of 18




          (Emphasis added).
          A.     Plaintiffs Were Not Reasonably Diligent
          “Section 48.181 of Florida Statutes allows a plaintiff to serve the Florida Secretary of
   State on behalf of the defendant in limited circumstances,” (Taverna Opa Trademark Corp. v.
   Ismail, No. 08-20776-CIV, 2009 WL 1220513, at *1 (S.D. Fla. Apr. 30, 2009)), and requires that
   “plaintiff[s] must demonstrate the exercise of due diligence in attempting to locate the
   defendant[s].” DuBois v. Butler, 901 So.2d 1029, 1030 (Fla. 4th DCA 2005) (quoting Wiggam v.
   Bamford, 562 So.2d 389, 391 (Fla. 4th DCA 1990)). The test for due diligence is “whether the
   [plaintiffs] reasonably employed knowledge at [their] command, made diligent inquiry, and
   exerted an honest and conscientious effort appropriate to the circumstances, to acquire the
   information necessary to enable [them] to effect personal service on the defendant[s].” Wiggam,
   562 So.2d at 391 (quoting Grammer v. Grammer, 80 So.2d 457, 460-61 (Fla. 1955)).
          But very little effort was exerted by Plaintiffs here. In the ninety (90) days that Plaintiff’s
   had to serve Defendants, they made just five (5) attempts to serve each Defendant in a period of
   one week or so in July 2019. They made no attempts in June. They made no attempts in August.
   They made no attempts in September. They made no attempts to search for alternative addresses
   for any of the Defendants. Plaintiffs also attempted to serve both Verrillo and Higgins at wrong
   or secondary addresses. See ECF 28-1 at 12-19; Exs. 1-3 (Declarations of Verrillo, Higgins, and
   Poole). Notably, the process server informed Plaintiffs on July 18, 2019 that the Donna Higgins
   previously located at the same address Plaintiff listed on the Summons issued to Higgins in
   Bakov I, (see Ex. 4), was now likely located in North Carolina. See ECF 28-1 at 12. Still,
   Plaintiffs attempted service three more times at the wrong address that Higgins has never resided
   at and then accused her of concealing her whereabouts. See ECF 28 at 2. In fact, Plaintiffs made
   no effort to locate her at all. Similarly, Plaintiffs attempted service on Verrillo at a vacation
   home rather than his known primary residence and publicly listed homestead, and then accused
   him of concealing his whereabouts without any attempts to locate Verrillo at an alternative
   address. See ECF 28-1 at 18-19; Ex. 1 at 5. While Plaintiffs had the correct address for Poole,
   they only attempted service five times within the same week, during the day, when Poole was not
   home, and then accused her of evading service. See ECF 28-1 at 15-16; Ex. 3. The insufficient
   and limited nature of these attempts alone defeats Plaintiffs’ entitlement to substitute service
   upon the Secretary of State and renders such service ineffective. Cf. Amerilife Grp., LLC v.



                                                    5
Case 0:19-cv-61509-WPD Document 35 Entered on FLSD Docket 12/12/2019 Page 6 of 18




   Amlife Fin., LLC, No. 8:17-CV-2453-T-35TBM, 2017 WL 8948391, *2 (M.D. Fla. Dec. 22,
   2017) (denying entry of default where “Plaintiff[s] fails to allege, let alone demonstrate, the
   reasonable diligence required before resorting to substitute service of process . . . . Of note,
   Plaintiff[s] [do] not address what attempts, if any, were made to locate the correct address of the
   [Defendants] or to contact or locate the [Defendants] prior to utilizing substituted service.”).
          Indeed, in Safari Programs, Inc. v. Quercia, Inc., No. 1:15-CV-22132, 2016 WL
   4174365, *1 (S.D. Fla. Aug. 8, 2016), the court found that the slightly greater effort exhibited
   there was insufficient to “reach the level of due diligence required before substitute service is
   supported under Florida law.” 2016 WL 4174365 at *2. In that case, the court chided the
   plaintiffs for failing to “follow the obvious and available leads,” such as further inquiring about
   the Defendant’s location or consulting public records. Id. See also, e.g., Wiggam v. Bamford,
   562 So. 2d 389, 392 (Fla. 4th DCA 1990) (affirming denial of leave to serve by substitute service
   for failure to demonstrate due diligence to serve otherwise).
          More than the mere conclusory assertion that Defendants are concealing their
   whereabouts is required. Florida courts have ruled that even “[t]he failure . . . to locate the
   defendant at three addresses furnished by the plaintiff is not enough to establish concealment,”
   and insist that “[t]he record . . . show by affidavit or otherwise that sufficient search and inquiry
   was actually made to ascertain that the defendant was concealing his whereabouts.” Bird v. Int’l
   Graphics, Inc., 362 So.2d 316, 317 (Fla. 3d DCA 1978) (reversing order denying motion to
   vacate final judgment). Likewise, in words that apply in full to Plaintiffs’ repeated efforts to
   serve Defendants here, “[i]f failure to locate the defendant at three addresses is not sufficient to
   establish concealment, then how much more effective are six or seven such attempts at one
   address?” Robinson v. Cornelius, 377 So. 2d 776, 778 (Fla. 4th DCA 1979) (reversing order
   permitting substitute service of defendant for failing to “even minimally sustain the burden
   imposed by law of diligent search and inquiry sufficient to justify substituted service of
   process”).   Similarly here, Plaintiffs failed to demonstrate the “reasonable diligence” to
   personally serve Defendants required by Florida law before substitute service is proper.
          B.      Plaintiffs Did Not Strictly Comply With Fla. Stat. §§ 48.161 and 48.181
          Even if Plaintiffs had made reasonably diligent efforts to serve Defendants (which is
   denied), substitute service still was not valid or effective. In attempting to effect service through
   substitute service upon the Secretary of State, Plaintiffs were also required to comply with



                                                     6
Case 0:19-cv-61509-WPD Document 35 Entered on FLSD Docket 12/12/2019 Page 7 of 18




   Florida’s generally applicable requirements for substitute service codified at Fla. Stat. § 48.161.
   “When substituted service is made under section 48.181, the requirements of section 48.161 also
   apply.” Jupiter House, LLC v. Deutsche Bank Nat. Tr. Co., 198 So. 3d 1122, 1124 (Fla. 4th
   DCA 2016). See also Amerilife, 2017 WL 8948391 at *2 (“Further, § 48.181 must be read
   together with § 48.161 in order for service to be effective. To perfect substituted service under §
   48.181, service must be had under one of the methods in § 48.161.”) (internal citation omitted).
   State and federal court decisions to this effect are legion.2
          In an often-cited decision, the Middle District of Florida set forth what a plaintiff must do
   to comply with the requirements of Section 48.161:
          To effectuate proper service of process pursuant to Florida Statutes Section
          48.161, a plaintiff must: (1) allege facts in the complaint that bring the defendant
          within the purview of the substitute service statute (e.g., that the defendant is a
          nonresident subject to the court's jurisdiction who cannot be located despite due
          diligence or that the defendant is actively concealing his or her whereabouts); (2)
          serve the Secretary of State by providing him or her (or their delegate) with a
          copy of the summons and complaint; (3) pay the requisite fee to the Secretary of
          State; (4) provide Notice of service upon the Secretary of State to the defendant
          by sending him or her a copy of the summons and the complaint by registered or
          certified mail; (5) file the registered or certified mail return receipt; and (6) file an
          affidavit of compliance on or before the return date of the process.

   EHR Aviation, 2011 WL 46119 at *1 (citing Fla. Stat. § 48.161(1)).
          “Since the lack of personal service of process implicates due process concerns, the
   plaintiff must strictly comply with the statutory requirements.” Safari Programs, 2016 WL
   4174365 at *1 (internal quotation omitted). See also, e.g., Wise v. Warner, 932 So. 2d 591, 592-
   93 (Fla. 5th DCA 2006) (“Because the statute allowing substituted service is an exception to the
   general rule requiring a defendant to be personally served, due process values require strict
   compliance with the statutory requirements.”) (quotation omitted). Moreover, “the plaintiff
   bears the burden of showing the validity of substituted service of process. The court lacks

          2
             See, e.g., Burris v. Green, No. 3:12-CV-521/MCR/CJK, 2015 WL 3466117, *4 (N.D.
   Fla. June 1, 2015); HSBC Bank USA, Nat'l Ass'n v. Centre Court Ridge Condo. Ass'n, 147 So.3d
   593, 594 (Fla. 5th DCA 2014); Thompson v. Mosby Legal Grp., LLC, No. 3:12-CV-692-J-
   99TJC, 2013 WL 2191511, *1-2 (M.D. Fla. May 21, 2013); Royal Caribbean Cruises, Ltd. v.
   Jackson, No. 12-22000-CIV, 2013 WL 496060, *2 (S.D. Fla. Feb. 7, 2013); Kasby v. Upper
   Deck Bar & Grill, LLC, No. 6:11-CV-152-ORL-36GJK, 2012 WL 13141504, *2 (M.D. Fla.
   Sept. 26, 2012); EHR Aviation, Inc. v. Lawson, No. 3:09-CV-210-J-32TEM, 2011 WL 46119, *1
   (M.D. Fla. Jan. 6, 2011); Pelycado Onroerend Goed B.V. v. Ruthenberg, 635 So.2d 1001, 1003
   (Fla. 5th DCA 1994).


                                                     7
Case 0:19-cv-61509-WPD Document 35 Entered on FLSD Docket 12/12/2019 Page 8 of 18




   jurisdiction if the plaintiff cannot meet this burden.” Amerilife, 2017 WL 8948391 at *2.
          The record before the Court makes clear that Plaintiffs did not strictly comply with the
   requirements of Fla. Stat. §§ 48.161 or 48.181. First, there are no allegations in the Complaint of
   concealment or evasion by any Defendant. Nor was any amended complaint making such
   required allegations filed to place Defendants within the purview of the substitute service
   statutes. Second, no notice of service upon the Secretary of State, with a copy of the Complaint
   and summons, was sent to Defendants by registered or certified mail. See Ex. 1 at ¶ 5; Ex. 2 at ¶
   7; Ex. 3 at ¶ 4. We also know this because, third, Plaintiffs did not file any registered or certified
   mail return receipts with the Court. And, fourth, Plaintiffs did not file an affidavit of compliance
   on or before the return date of the process, which was September 16, 2019 (ninety (90) days
   from when the Complaint was filed on June 17, 2019).
          None of these failures to comply (strictly or otherwise) with Florida law – each of
   which, standing alone, is sufficient to preclude effective service of process – can be disputed.
   As Plaintiffs clearly did not strictly comply with the requirements of Fla. Stat. §§ 48.161 and
   48.181, no valid substitute service was made. See Green Emerald Homes, LLC v. Fed. Nat'l
   Mortg. Ass'n, 224 So. 3d 799, 802 (Fla. 2d DCA 2017) (finding substitute service invalid
   because “complaint was devoid of any of the . . . jurisdictional allegations” required by § 48.161,
   rendering the complaint “not sufficient to authorize substituted service”); Burris, 2015 WL
   3466117 at *4 (finding substitute service invalid “because a copy of the summons and complaint
   were never sent to Franck by registered or certified mail” and “did not file an affidavit of
   compliance or file the registered or certified mail return receipt”); Taverna Opa, 2009 WL
   1220513 at *1 (“To perfect substitute service under § 48.181, the plaintiff must allege in the
   complaint the jurisdictional basis for invoking the statute. . . . Because the complaint lacks the
   necessary jurisdictional allegations, substitute service was not proper.”); Mecca Multimedia, 954
   So. 2d at 1182 (finding substitute service invalid because based on failure to comply with §
   48.161, specifically “[t]he complaint, however, did not allege, nor was it amended to allege, any
   concealment on the part of Mecca”).
          Especially given the lack of any demonstrable diligence by Plaintiffs to serve Defendants,
   on top of their failure to strictly comply with the requirements for substitute service under
   Florida law, quashing service of process is necessary to avoid depriving Defendants of their due
   process as a result of Plaintiffs’ stumbles and failures to effect service of process.



                                                     8
Case 0:19-cv-61509-WPD Document 35 Entered on FLSD Docket 12/12/2019 Page 9 of 18




          C.      Plaintiffs Did Not Comply With Rule 4(m)
          Finally, Plaintiffs did not effectuate timely service under Federal Rule of Procedure 4(m),
   so their failed attempt at substitute service was null and void ab initio. A plaintiff is responsible
   for serving a defendant with both a summons and a complaint within the timeframe set forth in
   Rule 4(m). Fed. R. Civ. P. 4(c)(1). Rule 4(m) requires a plaintiff to serve process on a
   defendant “within 90 days after the complaint is filed.” If the plaintiff fails to do so, “the court –
   on motion or on its own after notice to the plaintiff – must dismiss the action without prejudice
   against that defendant or order that service be made within a specified time.” Id. But, “if the
   plaintiff shows good cause for the failure, the court must extend the time for service for an
   appropriate period.” Id. Good cause exists, “only when some outside factor, such as reliance on
   faulty advice, rather than inadvertence or negligence, prevented service.” Lepone-Dempsey v.
   Carroll County Com'rs, 476 F.3d 1277, 1281 (11th Cir. 2007) (internal punctuation and
   quotation omitted). The good cause standard is applied narrowly to protect only those litigants
   who have exercised meticulous care in attempting to complete service. See Despaon v. Salt Lake
   Are Metro Gang Unit, 13 F.3d 1436, 1438 (10th Cir. 1994). See also Harper v. M/V OURO DO
   BRASIL, No. 8:12-CV-1976-T-23TGW, 2013 WL 12388568, at *6 (M.D. Fla. July 10, 2013)
   (“The lesson to the federal plaintiff’s lawyer is not to take any chances. Treat the [time limit]
   with the respect reserved for a time bomb.”) (quoting Braxton v. United States, 817 F.2d 238,
   241 (3d Cir. 1987)).
          The Complaint in this case was filed on June 17, 2019, which means Plaintiffs had until
   September 16, 2019 to serve all Defendants. Plaintiffs did not serve the Florida Secretary of
   State until September 27, 2019. See ECF 22. Plaintiffs’ did not request additional time to serve
   Defendants or even attempt to make the required showing of excusable neglect for Plaintiffs’
   failure to request additional time to serve the other Defendants before the deadline. See Fed. R.
   Civ. P. 6(b)(1)(B). This requirement cannot come as news to Plaintiffs because at least twice
   Defendants put them on notice of these facts. See ECF 15 at 2; ECF 29 at 2-3. See also Florio v.
   Success Agency LLC, No. 17-80557-CV, 2017 WL 8897130, at *7 (S.D. Fla. Oct. 30, 2017)
   (quashing service and dismissing case because, inter alia, plaintiffs were on notice of untimely
   service and potential for dismissal due to defendants filings, and still made no attempt to seek an
   extension. This militates against using any discretion to avoid dismissal.
          Even absent a showing of good cause, “a district court has the discretion to extend the



                                                     9
Case 0:19-cv-61509-WPD Document 35 Entered on FLSD Docket 12/12/2019 Page 10 of 18




   time for service of process.” Florio, 2017 WL 8897130, at *7 (citation omitted). However,
   where Plaintiffs have “failed to exercise reasonable diligence in locating and serving
   Defendants” and “had notice of a potential dismissal without prejudice based on Rule 4(m)” – as
   is the case here – “there is an insufficient basis to warrant an extension of time.” Id. As
   described above Plaintiffs exercised no diligence in their service attempts. They certainly did
   not “[t]reat the [time limit] with the respect reserved for a time bomb.” Harper, 2013 WL
   12388568, at *6. In light of Defendants’ repeated reminders to Plaintiffs of the requirements of
   Rule 4(m), Plaintiffs’ failure to request an extension, let alone make the required showing of
   good cause, and lack of reasonable due diligence warrants dismissal in this circumstance.
   IV.    PLAINTIFFS FAIL TO STATE A CLAIM AGAINST DEFENDANTS
          A. The FAC Should be Dismissed as Improper Claim-Splitting
          This suit also should be dismissed because, in filing claims regarding the same telephone
   calls at issue in the Northern District of Illinois in Bakov I, Plaintiffs have engaged in improper
   claim-splitting. The rule against claim-splitting “flows from the doctrine of res judicata” and
   “makes it incumbent upon plaintiffs to raise all available claims involving the same
   circumstances in one action.” Pollitz v. Halifax Health, No. 6:15-CV-450-ORL-37, 2015 WL
   4987732, *2 (M.D. Fla. Aug. 19, 2015) (citation omitted). See also Roca Labs, Inc. v. Century
   Scis., LLC, No. 14-60123-CIV, 2014 WL 11775477, *3 (S.D. Fla. June 16, 2014) (“[W]hile res
   judicata applies to suits that have already been adjudicated, claim splitting applies to
   simultaneously pending suits.”).
          “It is well settled that a plaintiff ‘may not file duplicative complaints in order to expand
   their legal rights.’” Vanover v. NCO Fin. Servs., Inc., 857 F.3d 833, 841 (11th Cir. 2017)
   (quoting Greene v. H & R Block E. Enters., Inc., 727 F. Supp. 2d 1363, 1367 (S.D. Fla. 2010);
   see also Katz v. Girardi, 655 F.3d 1212, 1217 (10th Cir. 2011). The claim-splitting doctrine
   “ensures that a plaintiff may not ‘split up his demand and prosecute it by piecemeal, or present
   only a portion of the grounds upon which relief is sought, and leave the rest to be presented in a
   second suit, if the first fails.’” Id. (quoting Stark v. Starr, 94 U.S. 477, 485 (1876)). Courts
   apply a two-factor test when analyzing potential claim-splitting: “(1) whether the case involves
   the same parties and their privies, and (2) whether separate cases arise from the same transaction
   or series of transactions.” Vanover, 857 F.3d at 841–42 (quoting Khan v. H & R Block E.
   Enters., Inc., No. 11-20335-Civ, 2011 WL 3269440, at *6 (S.D. Fla. July 29, 2011)). Both



                                                   10
Case 0:19-cv-61509-WPD Document 35 Entered on FLSD Docket 12/12/2019 Page 11 of 18




   requirements are established here as a matter of law.
                  i.      Bakov I and This Case Involve the Same Parties and Their Privies
          Given the FAC’s allegations, the Defendants are in privity with CWT, the lone defendant
   in Bakov I, and therefore the first requirement for claim-splitting is satisfied. “Privity exists
   where the nonparty’s interests were represented adequately by the party in the original suit” or
   where “a party to the original suit is so closely aligned to a nonparty’s interest as to be his virtual
   representative.” N.A.A.C.P. v. Hunt, 891 F.2d 1555, 156-61 (11th Cir. 1990) (internal quotation
   marks and citations omitted). “The Eleventh Circuit has found privity exists in a principal-agent
   relationship or employee-employer relationship,” and privity has also been found to exist
   “between a controlling shareholder and the corporation itself because the two have sufficient
   interests in common.” Roca Labs, 2014 WL 11775477 at *4 (citing Citibank, N.A. v. Data Lease
   Fin. Corp., 904 F.2d 1498, 1502-03 (11th Cir. 1990); In re Gottheiner, 703 F.2d 1136, 1140 (9th
   Cir. 1983)).
          A plaintiff may not avoid the rule against claim-splitting where the face of the complaint
   alleges privity or identity of parties. See Bowman v. Coddington, 517 F. App'x 683, 684 (11th
   Cir. 2013) (holding rule against splitting causes of action precluded a later-filed suit even though
   the named defendants were different because the plaintiff himself urged that they were the same
   entity or “alter ego” of one another); United States v. Avatar Holdings, Inc., 93-281-CIV-FTM-
   21, 1995 WL 871260, *21 (M.D. Fla. Nov. 22, 1995) (finding that claims against parent
   company were barred by res judicata and noting that the plaintiff cannot argue that a parent
   company is liable for its subsidiary’s actions “under a theory of parent control of its subsidiary
   and, at the same time, assert that although it is a parent corporation, it is not in privity with the
   subsidiary for the purpose of res judicata”). The FAC’s allegations here are the same with
   respect to Defendants, and require dismissal.
          There can be no question that Defendants are alleged to be in privity with CWT. In the
   FAC, Plaintiffs emphatically allege that Verrillo “owns or controls” CWT, was allegedly one of
   its two directors, and “ran [its] operations” and “oversaw all departments”), (see FAC at ¶¶ 23-
   25); Poole “participated in the illegal telemarketing campaign at issue” in her capacity as the
   alleged “President and Director of Marketing for CWT”, (see FAC at ¶¶ 35-36); and Higgins
   “participated in the illegal telemarketing campaign at issue” in her capacity as the alleged
   “President and Marketing Manager” for CWT. See FAC at ¶¶ 39-40. Although the allegations



                                                     11
Case 0:19-cv-61509-WPD Document 35 Entered on FLSD Docket 12/12/2019 Page 12 of 18




   are insufficient as a matter of law to state a theory or claim of personal liability liability (as
   discussed below), they make clear that Plaintiffs seek to impose liability upon Defendants as a
   privies of CWT, which is not allowed under the claim-splitting doctrine. Where an individual
   defendant is an “employee[] and/or agent[]” of a corporate defendant, then the individual
   defendant’s interests are deemed adequately represented in preceding litigation against the
   corporate defendant so as to place him or her in privity with the corporate defendant. Burstein,
   2007 WL 9642995 at *2. See also Echeverria v. Bank of Am., N.A., 632 Fed. Appx. 1006, 1008
   (11th Cir. 2015) (“A principal-agent relationship is one kind of ‘substantive legal relationship’
   that establishes privity for claim preclusion purposes.”); Barclay v. Lowe, 131 F. App'x 778, 779
   (2d Cir. 2005) (“All defendants are employees of Attica and their interests are adequately
   represented by those in the first suit who are vested with the authority of representation.”).
          “Most other federal circuits have concluded that employer-employee or principal-agent
   relationships may ground a claim preclusion defense, regardless which party to the relationship
   was first sued.” Citibank, N.A. v. Data Lease Fin. Corp., 904 F.2d 1498, 1502 (11th Cir. 1990)
   (citing Fiumara v. Fireman's Fund Ins. Co., 746 F.2d 87, 92 (1st Cir.1984); Lambert v. Conrad,
   536 F.2d 1183, 1186 (7th Cir. 1976); Lober v. Moore, 417 F.2d 714 (D.C.Cir. 1969); Spector v.
   El Ranco, Inc., 263 F.2d 143, 145 (9th Cir. 1959). Although alleged directors and officers are
   not necessarily in privity with their corporations solely as a result of their alleged titles, they are
   privies when a plaintiff is seeking damages “only under the theory of respondeat superior or
   vicarious liability.” Id. at 1502-03. Here, Plaintiffs do not allege that Defendants were the
   makers or initiators of the calls at issue. At most, they allege that they either “ran the operations
   of [CWT], oversaw all departments (including marketing, fulfillment, and customer service),”
   and “authorized the illegal telemarketing campaign at issue in this lawsuit . . . .”, (FAC at ¶¶ 25-
   26, regarding Verriollo), or “participated in the illegal telemarketing campaign at issue” in their
   capacity as alleged officers or employees of CWT. FAC at ¶¶ 35-36 and 39-40 (regarding Poole
   and Higgins). They thus seek to hold Defendants liable for the actions of another by the
   imposition of vicarious liability. This theory of recovery clearly makes Defendants privies of
   CWT for purposes of the claim-splitting analysis, and the individual claims against Defendants
   must be dismissed.
          Moreover, to the extent Plaintiffs attempt to allege that Defendants were “the controlling
   forces behind [CWT],” that, too, places them within privity with CWT, once again satisfying the



                                                     12
Case 0:19-cv-61509-WPD Document 35 Entered on FLSD Docket 12/12/2019 Page 13 of 18




   first factor of the claim-splitting analysis. Roca Labs, 2014 WL 11775477 at *4. And claim-
   splitting is also implicated by Plaintiff’s “everything-but-the-kitchen-sink” allegation that
   Verrillo also “owns or controls, or has owned or controlled, numerous business in the marketing
   and hospitality industries, including [CTHG and CWT] . . . .” FAC at ¶ 23. See Burstein v.
   Rumball, No. 06-81064, 2007 WL 9642995, *2 (S.D. Fla. May 21, 2007) (“The Eleventh Circuit
   has held that owners of a corporation can be found to be in privity with the corporation.”) (citing
   Balbrier v. Austin, 790 F.2d 1524 (11th Cir. 1986)); E.E.O.C. v. Pemco Aeroplex, Inc., 383 F.3d
   1280, 1288 (11th Cir. 2004) (noting that certain “close relationships between the parties and
   nonparties,” such as “presidents and sole stockholders by their companies, [or] parent
   corporations by their subsidiaries” create privity for purposes of claim preclusion).
                ii.         Bakov I and This Case Arise from the Same Series of Transactions
          There can be no question that the second factor of the claim-splitting analysis,
   “whether [Bakov I and this case] arise from the same transaction or series of transactions,”
   (Vanover, 857 F.3d at 841-42), is also satisfied. “Successive causes of action arise from the
   same transaction or series of transactions when the two actions are based on the same nucleus of
   operative facts.” Id. at 842. Plaintiffs concede that they are asserting the same TCPA claim on
   behalf of the same persons over the same telephone calls at issue in the Northern District of
   Illinois in Bakov I. See FAC at ¶ 57 (“This lawsuit asserts the same claim on behalf of the same
   Class against additional parties who authorized, directed, or participated in the illegal
   telemarketing campaign at issue in the Illinois Class Action.”). Accordingly, as both factors of
   the claim-splitting analysis have been satisfied, Defendants should be dismissed from the case.
   As privies, they are within the scope of the claim-splitting doctrine.
               iii.         Plaintiffs’ Personal Jurisdiction Excuse Is Unavailing
          In the FAC, Plaintiffs assert for the first time that, “[b]efore [sic] the Northern District of
   Illinois determined Defendants . . . are not subject to its jurisdiction, no binding judgment was or
   could have been entered against them by that Court.” FAC at ¶ 58. Plaintiffs appear to be laying
   the groundwork for the argument that because the court in Bakov I concluded Plaintiffs had not
   sufficiently established that court’s personal jurisdiction over Defendants, the claim-splitting
   doctrine cannot apply.
          The doctrine, however, is concerned with “the improper splitting of claims which could
   have been brought in [an] earlier . . . lawsuit.” Vanover, 857 F.3d at 841 (citing Katz, 655 F.3d



                                                    13
Case 0:19-cv-61509-WPD Document 35 Entered on FLSD Docket 12/12/2019 Page 14 of 18




   at 1214). The court in Bakov I issued its personal jurisdiction ruling on August 4, 2016, which
   was early in the case and upon review of the initial complaints filed by Bakov and another
   named plaintiff. See generally FAC, Ex. B. Plaintiffs filed subsequent complaints in the case
   and, more importantly, sought and were granted permission to file a motion to yet again amend
   their class complaint following the close of fact discovery and immediately before the filing of
   their motion for class certification but elected not to seek leave to file an amended pleading.
           There is no reason why Plaintiffs could not have sought leave then (or at any earlier point
   in the case) to add Defendants and attempt to argue, based on the facts developed in discovery,
   that they could now establish personal jurisdiction through specific personal jurisdiction or
   imputation of jurisdictional contacts on the officer/director control theory. This is especially the
   case when the allegations against Defendants in the FAC are all drawn from discovery adduced
   in Bakov I following the Bakov I court’s initial ruling or from information that was publicly
   available long before July 17, 2018. While Defendants by no means concede that Plaintiffs
   would have succeeded in that effort, Plaintiffs certainly could have made the attempt in Bakov I
   based on the same allegations – which are drawn from discovery conducted in Bakov I – that
   they make in this case. Their intentional decision not to do so in Bakov I precludes them from
   engaging in that exercise in a second lawsuit, because they could have brought these claims in
   Bakov I. “To rule otherwise would defeat the objective of the claim-splitting doctrine to promote
   judicial economy and shield parties from vexatious and duplicative litigation while empowering
   the district court to manage its docket.” Vanover, 857 F.3d at 843.
           B.      The FAC Fails to State a TCPA Claim against Defendants
           Even if the Court finds that Plaintiffs have standing to assert their TCPA claims, and their
   claim against Defendants are not barred by the claim-splitting doctrine, the claims should still be
   dismissed for failure to state a cause of action. Plaintiffs fail to allege facts sufficient to state any
   plausible basis for liability under the TCPA against any of the Defendants.
                       i. Verrillo
           Finally, Plaintiffs fails to state any facts in the FAC that would suffice to state a plausible
   claim for personal liability under the TCPA against Verrillo, whom they allege was an officer or
   of CWT. At most, Plaintiffs allege that Verrillo “authorized the illegal telemarketing campaign
   at issue in this lawsuit by, among other things, authorizing payments to [VVT] and receiving
   reporting regarding call volume and other similar matters.” FAC at ¶ 26. That allegation is too



                                                      14
Case 0:19-cv-61509-WPD Document 35 Entered on FLSD Docket 12/12/2019 Page 15 of 18




   conclusory, vague, and insufficient to state a claim for personal liability.
          “[I]n the absence of special circumstances it is the corporation, not its owner or officer,
   who is the principal or employer, and thus subject to vicarious liability for torts committed by its
   employees or agents. . . . A corporate employee typically acts on behalf of the corporation, not
   its owner or officer.” Meyer v. Holley, 537 U.S. 280, 285 & 289 (2003). The courts have
   specified that “the direct commission or authorization of wrongful acts by the corporate officer”
   is required to impose personal liability under the TCPA. Mais v. Gulf Coast Collection Bureau,
   Inc., No. 11-61936-CIV-SCOLA, 2013 WL 1283885, *4 (S.D. Fla. Mar. 27, 2013).3 If an
   authorization is the basis of personal liability, as is the case here, such authorization must be
   coupled with knowledge that the conduct being authorized violates the TCPA. See Physicians
   Healthsource, 2015 WL 3644598 at *3 (requiring knowing authorization of wrongful acts).
   Thus, “[i]n order for [Verrillo’s] conduct to rise to that level here,” as an alleged officer or
   director of CWT, “the Court finds Plaintiff[s] would have to show that [Verrillo] failed to take
   efforts to implement appropriate policies or procedures designed to comply with the TCPA, or
   that he authorized or personally engaged in conduct that clearly violated the TCPA.” Mais, 2013
   WL 1283885 at *4 (emphasis added).
          Judge Scola’s decision in Mais is directly on point. In Mais, Jack W. Brown was named
   a defendant in a putative TCPA class action. Plaintiff alleged Brown was the “vice president and
   20% owner of” Gulf Coast, the corporate defendant, and the person who “controlled the policies
   and practices of Gulf Coast regarding the TCPA and who authorized those policies and practices
   complained of herein.”      Id. at *1 & 3 (quoting plaintiff’s complaint) (brackets omitted).
   Although the case was at the summary judgment stage, the court pointed out that the complaint’s
   “scant factual allegations as to [Brown’s] role in the conduct complained of” precluded Plaintiff
   from obtaining “any relief from Brown as a matter of law.” Id. at *3. Alternatively, the court

   3
     See also Texas v. Am. Blastfax, Inc., 164 F. Supp. 2d 892, 898 (W.D. Tex. 2001) (“[A]n officer
   may be personally liable under the TCPA if he had direct, personal participation in or personally
   authorized the conduct found to have violated the statute, and was not merely tangentially
   involved”); Physicians Healthsource, Inc. v. Doctor Diabetic Supply, LLC, No. 12-22330-CIV,
   2015 WL 3644598, *3 (S.D. Fla. June 10, 2015) (“[I]n every known case holding a corporate
   officer personally liable under the TCPA, the officer had either directly committed or knowingly
   authorized the corporation's wrongful acts.”). Cf. Savanna Group, Inc. v. Trynex, Inc., No. 10 C
   7995, 2013 WL 4734004, *8 (N.D. Ill. Sept. 3, 2013) (“[P]remising Truan's liability solely on his
   status as the head of marketing would run afoul of the principle that a corporate officer may not
   be liable for corporate acts based purely on his or her status in the corporation.”).


                                                    15
Case 0:19-cv-61509-WPD Document 35 Entered on FLSD Docket 12/12/2019 Page 16 of 18




   awarded Brown summary judgment on the merits because, “[w]hile Brown is the person who
   allegedly authorized the use of Gulf Coast’s dialer, there is no evidence of plainly violative
   conduct by Brown personally; indeed, there is no evidence that he had anything personally to do
   with the calls made to Plaintiff or any putative class member.” Id. at *4 (internal quotation
   omitted).
          Similarly, here the FAC does not allege facts sufficient to plausibly claim that Verrillo
   “failed to take efforts to implement appropriate policies or procedures designed to comply with
   the TCPA, or that he authorized or personally engaged in conduct that clearly violated the
   TCPA.” Id. The only conduct by Verrillo alleged in the FAC that is relevant to the TCPA claim
   is the vague allegation that he “authoriz[ed] payments to [VVT] and receiv[ed] reporting
   regarding call volume and other similar matters.” FAC at ¶ 26. Nothing in this allegation
   suggests Verrillo had knowledge that the conduct being authorized violated the TCPA, and it is
   unclear how the passive activity of merely receiving reports about telephone calls that have been
   made establishes the requisite personal participation in or authorization of allegedly unlawful
   conduct.
          The FAC does not allege that Verrillo specifically and knowingly authorized any
   particular conduct by VVT, such as the conduct at issue in this lawsuit – the alleged use of a
   prerecorded voice – or conduct that Verrillo knew was in violation of the TCPA. Corporate
   officers (and employees) routinely authorize their companies’ payments to vendors. That act on
   behalf of a corporation, alone, is hardly a basis upon which personal liability for a corporation’s
   violation of a federal statute can be imposed. Cf. Arwa Chiropractic, P.C. v. Med-Care Diabetic
   & Med. Supplies, Inc., No. 14 C 5602, 2019 WL 527497, *7 (N.D. Ill. Feb. 11, 2019) (rejecting
   argument that defendant “should be held liable because ‘the sending of the faxes was at the core
   of Med-Care’s business,’ and Silverman must have exercised direct authorization and control
   over it as the president of the company,” as “a veiled attempt to impose vicarious liability on
   Silverman” that fails to “establish his ‘direct participation or authorization’”) (quoting
   Physicians Healthsource, 324 F. Supp. 3d at 983); Mais, 2013 WL 1283885 at *4 (“Corporate
   officers are generally not liable merely because the corporation has violated the law, and this
   Court is not going to leave the door wide open for such liability here.”). See also Lamonica v.
   Safe Hurricane Shutters, Inc., 711 F.3d 1299, 1313 (11th Cir. 2013) (“[I]ndividuals ordinarily
   are shielded from personal liability when they do business in a corporate form, and . . . it should



                                                   16
Case 0:19-cv-61509-WPD Document 35 Entered on FLSD Docket 12/12/2019 Page 17 of 18




   not lightly be inferred that Congress intended to disregard this shield.”).
           In fact, the Third Circuit, based largely on Eleventh Circuit case law, has recently
   questioned the “direct participation or authorization” standard for personal liability under the
   TCPA, and has suggested that officers should rarely be held liable under the TCPA if acting in
   their corporate, rather than personal, capacities. See City Select Auto Sales Inc. v. David Randall
   Assocs., Inc., 885 F.3d 154, 159-161 (3d Cir. 2018) (citing, e.g., Lamonica, 711 F.3d at 1313;
   Palm Beach Golf Center-Boca, Inc. v. John G. Sarris, D.D.S., P.A., 781 F.3d 1245 (11th Cir.
   2015)). The Third Circuit proposed an analysis that asks “whether the relationship between the
   corporation and the individual defendant was ‘eccentric under accepted norms’ of corporate
   conduct such that faxes were really sent on behalf of the individual instead of the entity.” Id. at
   160 (quoting United States v. Bestfoods, 524 U.S. 51, 72 (1998)).             A corporate officer
   authorizing his company’s entry into an agreement is hardly “eccentric under accepted norms.”
           Regardless, even under the “direct participation or authorization” standard, the mere
   allegation that Verrillo authorized payments to a company engaging in telemarketing, without
   anything more, is insufficient to plausibly render Verrillo the “guiding spirit[ ]” and the “central
   figure[ ] behind the [alleged] TCPA violations” or to plausibly state that he “directly controlled
   and authorized” the alleged misconduct. Am. Blastfax, 164 F. Supp. 2d at 898. No plausible
   claim for personal liability is stated against Verrillo, and he therefore should be dismissed from
   this case.
                      ii. Higgins and Poole
           For similar reasons, no plausible claim for personal liability is stated against Higgins or
   Poole either. Plaintiffs allege that Higgins “execut[ed] agreements with [VVT], The Marketing
   Source, Inc., and Media Monitors, Inc., coordinat[ed] quality control work for the campaign,
   interact[ed] with call centers, monitor[ed] the compliance with ‘Do Not Call’ requests, and
   receiv[ed] and analyz[ed] reporting regarding call volume and other similar matters.” FAC at ¶
   40. Plaintiffs allege that Poole test[ed] the use of prerecorded voice in telemarketing calls,
   revis[ed] and approv[ed] the script used to create the prerecorded voice files VVT used,
   controll[ed] the flow of calls transferred by VVT to CWT and its affiliates’ call centers in the
   U.S., provid[ed] various forms of day-to-day oversight or support for the campaign, and
   receiv[ed] and analyz[ed] reporting regarding call volume and other similar matters. FAC at ¶
   36.



                                                    17
Case 0:19-cv-61509-WPD Document 35 Entered on FLSD Docket 12/12/2019 Page 18 of 18




          None of these allegations satisfies the standard set forth by courts in this District that
   “[s]ome showing of intentional misconduct or gross failure to implement policies that comply
   [with the TCPA]” be made. Appelbaum v. Rickenbacker Grp., Inc., No. 12-CV-80251, 2013 WL
   12121104, at *3 (S.D. Fla. July 31, 2013) (quoting Mais, 2013 WL 1283885, at *4 n.1.). In fact,
   to the contrary, if the allegations are true, they establish that these individuals made their best
   efforts to implement policies that comply with the TCPA by testing the technology for
   compliance and monitoring compliance with do-not-call rules. See FAC at ¶¶ 36 and 40. Nor
   was “the relationship between the corporation and the individual defendant . . . ‘eccentric under
   accepted norms’ of corporate conduct such that [calls] were really [made] on behalf of the
   individual instead of the entity.” City Select Auto Sales Inc., 885 F.3d at 160. Plaintiffs fail to
   state any facts in the FAC that would suffice to state a plausible claim for personal liability under
   the TCPA against Defendants, so the claims must be dismissed.
                                            CONCLUSION
          For the foregoing reasons, Defendants James Verrillo, Donna Higgins, and Jennifer Poole
   request that the Court enter an order quashing service and dismissing all claims asserted against
   them, and for any other relief this Court deems just and proper.
   Dated: December 12, 2019                              GREENSPOON MARDER LLP


                                                         /s/ Roy Taub
                                                         JEFFREY A. BACKMAN, ESQ.
                                                         (Fla. Bar No. 0662501)
                                                         jeffrey.backman@gmlaw.com
                                                         RICHARD W. EPSTEIN, ESQ.
                                                         (Fla. Bar No. 229091)
                                                         richard.epstein@gmlaw.com
                                                         ROY TAUB, ESQ.
                                                         (Fla. Bar No. 116263)
                                                         roy.taub@gmlaw.com
                                                         GREGG I. STROCK , ESQ.
                                                         gregg.strock@gmlaw.com
                                                         (Fla. Bar No. 1010140)
                                                         200 East Broward Blvd., Suite 1800
                                                         Fort Lauderdale, Florida 33301
                                                         954-491-1120 (Telephone)
                                                         954-343-6958 (Facsimile)

                                                         Attorneys for Defendants James Verrillo,
                                                         Donna Higgins, and Jennifer Poole


                                                    18
